PER CURIAM.
Defendant is attempting to appeal his conviction in lower court ease no. 88-6282. Subsequent to his conviction and sentence, however, defendant plead guilty to other charges, and as part of that plea bargain waived his right to appeal the convictions in case no. 88-6282. An agreement not to appeal is valid and binding on a criminal defendant. Bennett v. State, 588 So.2d 672 (Fla. DCA 1991). We therefore dismiss the appeal from the conviction in case no. 88-6282. This dismissal is without prejudice to defendant seeking relief regarding his plea and sentence in cases 88-21344 and 89-978.
Appeal dismissed.
HERSEY, STONE and KLEIN, JJ., concur.